DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
The examiner believes that an interview would be helpful to the applicant and in the best interest of practicing compact prosecution. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6 and 11 have been considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 11 and 13-16 are rejected
In re claim 1, claim 1 recites “compare a current value and a previous value of the input voltage to detect peaks in the input voltage” in lines 7-8 and additionally recites “wherein the control circuit is configured to control an amount of current or voltage being applied” in lines 18-19. It is not clear if the limitation as recited in lines 7-8 is referencing the phrase “current value” to indicate a present value of an input voltage, or if the limitation as recited in lines 7-8 is referencing the phrase “current value” to indicate an amount of amperage, as implied by the phrase “an amount of current” as recited in lines 18-19.
In re claim 1, claim 1 recites “recognize a latest time of stored peaks including the first peak and the second peak as a later inflection point” in lines 15-16. It is unclear how time (or an amount of time) is to be recognized as an inflection point. More specifically, “stored peaks” include “the first peak and the second peak”, further, both the first and the second peaks are input voltages (according to the claim) and are to be recognized as an inflection point. However, a voltage is not the same as time. Additionally, while voltage can be either a positive value or a negative value (and thus able to increase or decrease), time is only ever increasing and is always considered to be a positive value. This being the case, it is also unclear how time could be represented as an inflection point, since it would require the following conditions to be met: 1) time to increase (i.e. normal (ever increasing) flow of time with a positive derivative), and 2) time to stop (i.e. the flow of time neither increases nor decreases and has a derivative of zero) and 3) time to decrease (i.e. the flow of time is reversed (ever decreasing) and has a negative derivative).
In re claim 1, claim 1 recites inter alia “a moderation filter configured to moderate two inflection points”, which as explained in the arguments dated 10/12/2020, basically means to make two inflection points (as indicated by U(0) and U(1) in fig. 15 (b)) into one inflection point (as indicated in fig. 15 (c)), and has support (also as indicated in the arguments dated 10/12/2020). it is unclear exactly what role the moderation filter plays, and how critical the moderation filter is to the claimed invention for the following reasons: 
1) the moderation filter is configured to make two inflection points (as indicated by U(0) and U(1) in fig. 15 (b)) into one inflection point (as indicated in fig. 15 (c), as explained in the arguments dated 10/12/2020), but does not actually perform this task and is thus a non-critical element to the invention (since it is not actually doing anything and could be replaced with any sort of filter and obtain the same result), or 
2) the moderation filter is configured to make two inflection points (as indicated by U(0) and U(1) in fig. 15 (b)) into one inflection point (as indicated in fig. 15 (c), as explained in the arguments dated 10/12/2020), and performs this task. 
However, the correction of the drive current parameter (as recited in in lines 18-22) is based upon a temporal difference between two inflection points. If the moderation filter moderates the two inflection points…which results in the formation of a singular inflection point (as explained in the arguments dated 10/12/2020), then the drive current parameter can not be corrected based upon a temporal difference between two inflection points as claimed…since there would only be a singular inflection point. 
Further, the input voltage to the moderation filter (as claimed) is not required to be the same voltage being applied to the fuel injection solenoid (and thus could be any reasonable voltage for examination purposes) and as such is unclear how the moderation filter is really tied into the claimed invention. This being the case, it is unclear exactly how the claimed invention is intended 
In re claim 2, claim 2 recites “compare a current value and a previous value of the drive voltage to detect peaks in the drive voltage” in lines 9-10 and additionally recites “the control device is configured to control an amount of current or voltage being applied” in lines 1-2. It is not clear if the limitation as recited in lines 9-10 is referencing the phrase “current value” to indicate a present value of an input voltage, or if the limitation as recited in lines 9-10 is referencing the phrase “current value” to indicate an amount of amperage, as implied by the phrase “an amount of current” as recited in lines 1-2.
In re claim 2, claim 2 recites “recognize a latest time of the detected peaks as a later inflection point” in line 11. It is unclear how time (or an amount of time) is to be recognized as an inflection point. 
In re claim 6, claim 6 recites inter alia “wherein the drive current parameter is corrected on the basis of a later inflection point of two inflection points appearing in a drive voltage of the solenoid”. However, claim 1 recites inter alia “wherein the control circuit is configured to control an amount of…voltage being applied to a solenoid…on the basis of a drive current parameter…to correct the drive current parameter on the basis of a temporal difference between the later inflection point and an earlier inflection point”, which is basically the same limitation as that found in claim 6, just worded differently. This being the case, it is unclear what additional limitations that claim 6 is meant to convey, which is not already present in claim 1.
In re claim 13, claim 13 depends upon claim 1, and claim 13 recites inter alia “wherein the drive current parameter is a magnitude of current or voltage applied to the solenoid”. However, claim 1 recites inter alia “wherein the control circuit is configured to control an amount of current or voltage being applied to a solenoid of the fuel injection device on the basis of a drive current parameter…”. The limitations of claim 13, when read along with the limitations claim 1 (which is included within claim 13, due to dependency upon claim 1) seem to indicate that the control circuit is configured to control an amount of current or voltage being applied to a solenoid of the fuel injection device on the basis of a magnitude (or amount) of current or voltage applied to the solenoid. This wording is confusing, and it is unclear what exactly that this limitation is meant to convey.
In re claim 15, claim 15 is similarly worded as claim 13, and depends upon claim 2, which is also similarly worded as claim 1. Therefore claim 2 is similarly rejected upon the same grounds and motivation as explained regarding claim 13 above.
Claims 6, 11, and 13-16 are further rejected for depending upon a rejected claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747